The cross motion to dismiss the purported appeal by interveners is granted because they have no standing, since they were not parties to the original proceeding and permission to intervene was given after the time to appeal had expired. The motion for a stay of enforcement of the order of Justice Eino, entered in the Supreme Court, New York County, on or about June 3, 1972, granting interim base rent orders and the motion by Robert Abrams, President of the Borough of Bronx, requesting leave to intervene or alternatively to file a brief amicus curiae, are denied as moot and academic. The stay, dated August 29, 1972, affixed to the notice of motion, is vacated. Concur — Stevens, P. J., Markewich, McNally, Steuer, and Capozzoli, JJ.